Exhibit 10.3

CHANGE IN CONTROL PROTECTION AGREEMENT

AGREEMENT effective as of this 28th day of January, 2009 (“the date of
agreement”) by and between Boston Private Financial Holdings, a Massachusetts
Corporation (the “Company”), and Martha T. Higgins, an individual (the
“Employee”).

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continuous employment of key management personnel by
minimizing the uncertainty, departures or distractions of management personnel
associated with a Change in Control (as hereinafter defined);

NOW THEREFORE, the Company and the Employee, in consideration of the premises
and mutual covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
agree as follows:

1. Change in Control. A “Change in Control” shall be deemed to have occurred in
any one of the following events:

(a) any “person” (as such term is defined in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Act”)) (other than the Company, any
trustee or other fiduciary holding securities under an employee benefit plan or
trust of the Company, or any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company) becomes a “beneficial owner” (as such term is
defined in Rule 13d-3 promulgated under the Act), directly or indirectly, of
securities of the Company representing at least 50 percent or more of the
combined voting power of the Company’s then outstanding securities;

(b) persons who, as of the date of the Agreement constituted the Company’s Board
(the “Incumbent Board”) cease for any reason, including without limitation, as a
result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board of Directors of the Company,
provided that any person becoming a director of the Company subsequent to the
date of agreement whose election or nomination for election was approved by at
least a majority of the directors then comprising the Incumbent Board shall, for
purposes of this Agreement, be considered a member of the Incumbent Board; or

(c) the stockholders of the Company shall approve (i) any consolidation or
merger of the Company or its subsidiaries where the stockholders of the Company,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, shares representing in the
aggregate 50 percent or more of the voting shares of the corporation issuing
cash or securities in the consolidation or merger (or of its ultimate parent
corporation, if any), (ii) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company or
(iii) any plan or proposal for the liquidation or dissolution of the Company.



--------------------------------------------------------------------------------

2. Terminating Event. A “Terminating Event” shall mean any of the events
provided in this Section 2 occurring subsequent to a Change in Control as
defined in Section 1:

(a) termination by the Company of the employment of the Employee with the
Company for any reason other than (i) conviction of the Employee of, or plea of
guilty or nolo contendere by the Employee to, a felony, or (ii) dishonest acts
against the Company or any of its subsidiaries, or (iii) willful gross
misconduct which is likely to cause financial loss to the Company or any of its
subsidiaries or to cause damage to the business reputation of the Company or any
of its subsidiaries, or (iv) willful and repeated misconduct or gross neglect
constituting bad faith in performing the Employee’s duties with the Company, or
(v) breach of fiduciary duty involving personal profit to the Employee or
(vi) the failure by the Employee to perform his full-time duties with the
Company by reason of his death, disability or retirement; provided, however,
that a Terminating Event shall not be deemed to have occurred pursuant to this
Section 2(a) solely as a result of the Employee being an employee of any direct
or indirect successor to the business or assets of the Company, rather than
continuing as an employee of the Company following a Change in Control. For
purposes of clauses (iv) and (v) of this Section 2(a), no act, or failure to
act, on the Employee’s part shall be deemed “willful” unless done, or omitted to
be done, by the Employee without reasonable belief that the Employee’s act, or
failure to act, was in the best interest of the Company and any of its
subsidiaries. For purposes of clause (vi) of this Section 2(a) hereof,
“disability” shall mean the Employee’s incapacity due to physical or mental
illness which has caused the Employee to be unable to carry out the full-time
performance of his duties with the Company. Disagreement regarding a
determination of disability shall be subject to the certification of a qualified
medical doctor agreed to by the Company and the Employee, or, in the event of
the Employee’s incapacity to designate a doctor, the Employee’s legal
representative. In the absence of an agreement between the Company and the
Employee in designating a doctor, each party shall nominate a qualified medical
doctor, and the two doctors so nominated shall select a third doctor, who shall
make the determination as to the disability of the Employee. For purposes of
clause (vi) of this Section 2(a) “retirement” shall mean termination of the
Employee’s employment in accordance with the Company’s retirement policy, not
including early retirement, generally applicable to its salaried employees, as
in effect immediately prior to the Change in Control, or in accordance with any
retirement arrangement established with respect to the Employee with the
Employee’s express written consent;

(b) termination by the Employee of the Employee’s employment with the Company
for Good Reason. “Good Reason” shall mean the occurrence of any of the following
events (provided that no such “Good Reason” shall be deemed to have occurred
unless the Employee has first provided written notice to the Company of the
occurrence of one of the events below within 60 days of such occurrence, the
Company has failed to cure such condition within 30 days from receipt of such
notice and the Employee has terminated employment within 60 days thereafter):

(i) a significant adverse change, not consented to by the Employee, in the
nature or scope of the Employee’s responsibilities, authorities, powers, title,
functions or duties from the responsibilities, authorities, powers, title,
functions or duties exercised by the Employee immediately prior to the Change in
Control; or

 

2



--------------------------------------------------------------------------------

(ii) a material reduction in the Employee’s annual base compensation as in
effect on the date hereof or as the same may be increased from time to time; or

(iii) an attempt by the Company to relocate the Employee to, or to require him
to perform regular services, at any location that is more than 50 miles from the
Employee’s employment location on the date hereof; or

(iv) a material breach of this Agreement by the Company.

3. Severance Payment. In the event a Terminating Event occurs within two years
after a Change in Control,

(a) the Company shall pay to the Employee an amount equal to 2.5 times the total
of the current salary plus the average of the bonus for the three most recent
taxable years preceding a Change in Control. Said amount shall be paid in one
lump sum payment no later than five days following the date of Employee’s
“Separation from Service” in connection with a Terminating Event. For purposes
of this Agreement, the term “Separation from Service” shall mean the Employee’s
“separation from service” from the Company, an affiliate or the Company or a
successor entity within the meaning set forth in Section 409A of the Code,
determined in accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h);

(b) the Company shall pay to the Employee a pro-rata bonus for the year in which
the Terminating Event occurs (the “Termination Year”), payable in one lump sum
payment no later than 30 days following the date of Employee’s Separation from
Service in connection with a Terminating Event, and determined by multiplying
the bonus the Employee received for the year immediately prior to the
Termination Year by a fraction, the numerator of which is the number of days the
Employee was employed during the Termination Year and the denominator of which
is 365;

(c) the Company shall continue the Employee’s medical, and all other benefits of
the Employee under any of the Company’s medical benefit plans, life insurance
plans, disability income plans, retirement plans, benefits equalization plan,
vacation plans, expense reimbursement plans or other employee benefit plans
(collectively, the “Employee Benefit Plans” and each individually an “Employee
Benefit Plan”), upon the same terms as in effect on the date of the Terminating
Event through 2.5 years following a Change in Control or until such time as the
Employee becomes eligible for coverage under another group benefit plan. Solely
for purposes of benefits continuation under the Employee Benefit Plans, the
Employee shall be deemed to be an active employee. To the extent that benefits
required under this Section 3(c) cannot be provided under the terms of any
Employee Benefit Plan, the Company shall enter into alternative arrangements
that will provide the Employee with comparable benefits; and

(d) any outstanding unvested stock options and restricted stock awards under the
2004 Stock Option and Incentive Plan, the 1988 Employee Incentive Stock Option
Plan, the Company’s 1997 Long-Term Stock Incentive Plan or other plan shall
become immediately exercisable or otherwise vested.

4. Limitation on Benefits. It is the intention of the Employee and of the
Company that no payments by the Company to or for the benefit of the Employee
under

 

3



--------------------------------------------------------------------------------

this Agreement or any other agreement or plan pursuant to which he is entitled
to receive payments or benefits shall be non-deductible to the Company by reason
of the operation of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), relating to parachute payments. Accordingly, and
notwithstanding any other provision of this Agreement or any such agreement or
plan, if by reason of the operation of said Section 280G, any such payments
exceed the amount which can be deducted by the Company, such payments shall be
reduced to the maximum amount which can be deducted by the Company. To the
extent that payments exceeding such maximum deductible amount have been made to
or for the benefit of the Employee, such excess payments shall be refunded to
the Company with interest thereon at the applicable federal rate determined
under Section 1274(d) of the Code, compounded annually, or at such other rate as
may be required in order that no such payments shall be non-deductible to the
Company by reason of the operation of said Section 280G. To the extent that
there is more than one method of reducing the payments to bring them within the
limitations of said Section 280G, the payments and benefits shall be reduced in
the following order: (1) cash payments not subject to Section 409A of the Code;
(2) cash payments subject to Section 409A of the Code; (3) equity-based payments
and acceleration; and (4) non-cash forms of benefits. To the extent any payment
is to be made over time (e.g., in installments, etc.), then the payments shall
be reduced in reverse chronological order. As promptly as practicable following
such determination and election hereunder, the Company shall pay to or
distribute to the Employee such amounts as are then due to the Employee under
this Agreement.

5. Term. This Agreement shall take effect on the date first set forth above and
shall terminate upon the earlier of (i) the termination by the Company of the
employment of the Employee because of one of the enumerated reasons set forth in
Section 2(a) hereof or (ii) the resignation of the Employee after a Change in
Control for any reason other than the occurrence of a Terminating Event.

6. Withholding. All payments made by the Company under this Agreement shall be
net of any tax or other amounts required to be withheld by the Company under
applicable law.

7. No Mitigation. The Company agrees that, if the Employee’s employment by the
Company is terminated during the term of this Agreement, the Employee is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Employee by the Company pursuant to Section 3(a) and (b) hereof.
Further, the amount of any payment provided for in this Agreement shall not be
reduced by any compensation earned by the Employee as the result of employment
by another employer, by retirement benefits, by offset against any amount
claimed to be owed by the Employee to the Company or otherwise.

8. Assignment. Neither the Company nor the Employee may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other party, and without such consent any
attempted transfer shall be null and void and of no effect. This Agreement shall
inure to the benefit of and be binding upon the Company and the Employee, their
respective

 

4



--------------------------------------------------------------------------------

successors, executors, administrators, heirs and permitted assigns, including,
in the case of the Company, any other corporate entity which the Company may be
merged or otherwise combined or which may acquire the Company or its assets in
whole or substantial part. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this letter agreement to the same extent that the Company
would be required to perform it if no succession had taken place. Failure of the
Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a material breach of this Agreement. In
the event of the Employee’s death after a Terminating Event but prior to the
completion by the Company of all payments due him under Section 3(a) and (b) of
this Agreement, the Company shall continue such payments to the Employee’s
beneficiary designated in writing to the Company prior to his death (or to his
estate, if the Employee fails to make such designation).

9. Enforceability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

10. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

11. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by registered or certified mail, postage prepaid, to the Employee at the
last address the Employee has filed in writing with the Company, or to the
Company at its main office, attention of the Board of Directors.

12. Effect on Other Plans. An election by the Employee to resign after a Change
in Control under the provisions of this Agreement shall not be deemed a
voluntary termination of employment by the Employee for the purpose of
interpreting the provisions of any of the Company’s benefit plans, programs or
policies. Nothing in this Agreement shall be construed to limit the rights of
the Employee under the Company’s benefit plans, programs or policies except as
otherwise provided in Section 4 hereof, and except that the Employee shall have
no rights to any severance benefits under any severance pay plan.

13. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Employee and by a duly authorized representative of the
Company.

 

5



--------------------------------------------------------------------------------

14. Governing Law. This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of The Commonwealth of
Massachusetts, without regard to conflict of law principles.

15. Obligations of Successors. In addition to any obligations imposed by law
upon any successor to the Company, the Company will use its best efforts to
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place.

16. Confidential Information. The Employee shall never use, publish or disclose
in a manner adverse to the Company’s interests, any proprietary or confidential
information relating to (a) the business, operations or properties of the
Company or any subsidiary or other affiliate of the Company, or (b) any
materials, processes, business practices, technology, know-how, research,
programs, customer lists, customer requirements or other information used in the
manufacture, sale or marketing of any of the respective products or services of
the Company or any subsidiary or other affiliate of the Company; provided,
however, that no breach or alleged breach of this Section 16 shall entitle the
Company to fail to comply fully and in a timely manner with any other provision
hereof. Nothing in this Agreement shall preclude the Company from seeking money
damages, or equitable relief by injunction or otherwise without the necessity of
proving actual damage to the Company, for any breach by the Employee hereunder.

17. Contract of Employment. Nothing in this Agreement shall be construed as
creating an express or implied contract of employment and, except as otherwise
agreed in writing between the Employee and the Company, the Employee shall not
have any right to be retained in the employ of the Company.

18. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Employee’s “separation from service” within the meaning of Section 409A
of the Code, the Company determines that the Employee is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Employee becomes entitled to under this
Agreement on account of the Employee’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Employee’s separation from service, or (B) the
Employee’s death. Any such delayed cash payment shall earn interest at an annual
rate equal to the applicable federal short-term rate published by the Internal
Revenue Service for the month in which the date of separation from service
occurs, from such date of separation from service until the payment.

(b) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as

 

6



--------------------------------------------------------------------------------

to its compliance with Section 409A of the Code, the provision shall be read in
such a manner so that all payments hereunder comply with Section 409A of the
Code. The parties agree that this Agreement may be amended, as reasonably
requested by either party, and as may be necessary to fully comply with
Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(c) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Employee
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year. Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

[END OF TEXT]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company by its duly authorized officer, and by the Employee, as of the date
first above written.

 

For Boston Private Financial Holdings, Inc.

/s/ Walter M. Pressey

Name:   Walter M. Pressey Title:   President and Vice Chairman

/s/ Martha T. Higgins

Martha T. Higgins

 

8